 GENERAL ELECTRIC COMPANY27General Electric Company(Youngstown Lamp Plant)andInternationalUnion of Electrical,Radio andMachineWorkers,AFL-CIO-CLC.Case8-CA-5232December 12, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS ANDZAGORIAOn August 5, 1969, Trial Examiner Fannie M.Boyls issued her Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief, and the ChargingParty filed a brief in answer to the Respondent'sexceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner,' as modified herein.1.Delete from paragraphs 1(a) and 2(a) that partthereof which reads "relevant or necessary to theprocessing of employee grievances or complaints,"and substitute therefor"relevant and necessary tothe processing of employee grievances."2.Delete from the first substantive paragraph oftheAppendix that part thereof which reads"relevant or necessary to the processing of employeegrievances or complaints"and substitute therefor"relevantandnecessarytotheprocessingofemployee grievances."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M. BoYLS, Trial Examiner: This case, basedupon a charge filed on November 14, 1968, and acomplaint issued on December 23, 1968, was tried beforeme at Youngstown, Ohio, on April 2 and 3, 1969. Thecomplaint alleged that Respondent had violated Section8(a)(5) and (1) of the National Labor Relations Act byrefusing to permit an International Representative of theUnion representing its employees to enter Respondent'sYoungstown plant in order to evaluate and/or time studythe employees working on certain jobs concerning whichtheUnion had received complaints or grievances aboutrates or production requirementsRespondent filed ananswer in which it denied that it had engaged in any oftheunfair labor practices allegedSubsequent to thehearing, the General Counsel, the Respondent and theCharging Party filed briefs which have been carefullyconsidered.Upon the entire record in this case and upon myobservation of the demeanor of the witnesses as theytestified, I make the followingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner 2 asmodified below, and hereby orders that Respondent,GeneralElectricCompany (Youngstown LampPlant),Youngstown,Ohio, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:'The Respondent contends that the issue in this case,as stated by theTrialExaminer,was outside the allegations in the complaint, andthat theRespondenthad no notice of, or opportunity to defend on, that issue TheTrialExaminer'sDecision states that the issue was"whether anyproprietaryor other interest of Respondent outweighs in importance therightof the employees to choose whateverperson they wish to representthem" After carefulconsideration of the entirerecord, we find nomerit intheRespondent's contentionthatitwas denied a fair hearing and dueprocess'In the eventthisOrderis enforced by a judgment of theUnited StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNationalLaborRelationsBoard"shallread "Posted pursuant to aJudgment of the UnitedStates Court of Appealsenforcing an Order of theNational Labor Relations Board "Respondent is a New York corporation having plants invariousstatesof the United States, including theYoungstown Lamp Plant, located in Youngstown, Ohio(which is the plant here involved), where it is engaged inthemanufacture and sale of lamps and related products.In the course and conduct of its business, Respondentannually ships products valued in excess of $50,000 fromitsYoungstown plant directly to points located outside theState of Ohio. On the basis of these admitted facts, I findthatRespondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that it willeffectuate the policies of the Act to assert jurisdictionherein.11.THE LABORORGANIZATION INVOLVEDInternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO-CLC, hereincalled the Union, is alabor organization within the meaning of Section 2(5) ofthe Act.111.THE UNFAIR LABOR PRACTICESA Background andIssuesFor anumberof years the Union has been thecollective-bargainingrepresentativeofRespondent's180 NLRB No. 13 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction and maintenance employees employed at itsYoungstown Lamp Plant. The parties are now, and at alltimes material herein have been, signatories to a NationalAgreement covering these employees. This agree rentprovides for a three-step grievance procedure, the first atthe foreman level, the second at the local managementlevel and the third at a meeting of the national officers oftheUnionandexecutiveofficersofRespondent.Grievances may be initiated by an employee, a group ofemployees, a steward or the Local Grievances of ageneral nature are initiated at the second step of thegrievance procedure by the chief steward, acting for theLocal.A grievance which remains unsettled after thecompletion of the third step is subject to arbitration onlyifitinvolves the interpretation or application of thecontract or a disciplinary penalty.The issues in this case revolve around employeedissatisfactionwithcertainjobclassificationsorproduction requirements or standards and Respondent'srefusal to permit the Union's time study expert, anInternationalRepresentative, to enter its plants for thepurpose of making a job evaluation or time study of thejob classifications in issue. All of these jobs are hourlyrated, day work jobs The Union does not question theright of Respondent initially to conduct job evaluationsand set R rates for new jobs without Union participationin the time or job evaluation studies It is only where adispute or grievance thereafter arises over the fairness of ajob classification or the amount of work required of anemployee working on such job that the Union contends ithas the right to have its own expert in job evaluations andtime study, whether he be an employee or nonemployeeexpert, conduct a study of the job to determine thefairness of the rate or of the production standards set byRespondent. Respondent, while willing to permit its ownemployees who serve as Union officers or stewards tomake these evaluations or time studies, is unwilling to letany nonemployee union representative enter its plant forthatpurpose.The issues arise in the context of thecomplaints or grievances described below.'B The General Grievance Filed on October 16, 1968On October 16, 1968, the Union, acting through itschief steward,Marvel E. Granberry, filed at the secondstepof the grievance procedure a general grievanceprotestingtherefusalofRespondent to allow anInternational Representative of the Union to come into itsplant to evaluate certain enumerated jobs - which are allof those listed in the complaint except those of Annexemployees SRespondent, through John D. Riegel, itsSupervisorofEmployee and Community Relations,replied in writing on November 7, 1968, as follows: "TheCompany does not mutually agree to let an InternationalRepresentative of the IUE into the Plant for the purposeof evaluating the jobs listed in your grievance of October16, 1968. The Company is willing to meet and go over itsevaluation of these day work jobs with the Union."'In addition, Respondent contends that even if the Union had a statutoryright to have a nonemployee representative enter its plant to conduct jobevaluation or time studies, it waived this right in the negotiation of itsNationalContract during the 1966 negotiations This same contentionregarding the National Contract,however, was considered and rejected bythe Board inGeneral Electric Company.173 NLRB No 22, and by thecourt inGeneral Electric Company v N L R B.414 F 2d 918 (C A 4)These decisions are dispositive of the waiver issue in this caseThe following job classifications listed in the generalgrievance, their rating and the nature of the complaints orgrievances concerning them are now briefly described.ThePoly Card - Blister Packjob classification wasratedbyRespondent at R-10. On August 30, 1968,employee Barbara Grizinski, who was a packer on thisoperation, received a warning notice charging her with"lack of proper job application." She was warned that "Ifthis condition is not corrected further disciplinary actionw-II be taken " She filed a grievance on October I, 1963,claiming "continuousharassmentby the foreman, whoexpectspiecework effort for a time work job " Sheclaimed that the warning notice was discriminatory andrequested that it be rescindedHer foreman replied inwriting on October 2 as follows "As your reviewed recordshows, I am not pleased with your job application and theprimary reason for the warning is to impress on you theneed for improvementWith improved performance, thewarning notice will automatically be void in 12 months "Grizinski's grievance, at the second step, was presentedby the Union's Chief Steward, Marvel Granberry, onOctober7toSupervisorRiegelOnOctober 18Granberry,theLocalUnion'sPresident,WilliamConnelly, and other employee union representatives metwithRiegel and his assistant, to discuss this grievanceThere was a discussion of the foreman's first step oralagreement to rescind the warning upon a 10 percentproductionimprovementbyGrizinskiTheunionrepresentativesexpressed the view that this was anincentive type job and asked if a time study had beenmade of the job After Riegel replied that a study hadbeenmade, the Union requested the study and thegrievancewas tabled until the next meeting at whichRiegelwas to produce the study. At further grievancemeetings on October 25 and November 5, the grievancewas again tabled after Riegel stated that he did not havethe study with him. At the November 5 meeting theparties also discussedthe generalgrievancewhich theUnion had filed on October 16 protesting Respondent'srefusal to permit anInternationalrepresentative of theUnion to come into the plant to evaluate the Poly Card- BlisterPack job which Grizinski was performing andother jobsAt a further meeting on November 19, Riegel told theCommittee that Respondent did not have a study onGrizinski's job.' He explained, however, that Respondentexpected 90 percent of the 2,000 unit an hour productionwhich Grizinski'smachinewas capable of producing Hestated that the warning to Grizinski was justifiedUnionrepresentatives again requested that they be permitted tostudy the job with an outside representative comparingGrizinski's operation with an operation on another shift.Riegel replied that it would not be fair to compare studiesbetween shiftsThe grievance was then appealed by the Union to thethird step of the grievance procedure where it was pendingat the date of the hearing Since the grievance involvesdisciplinary action, it is apparently subject to compulsoryarbitration under the collective-bargainingagreement.''Respondent'sinitialrefusaltopermittheUnion'sInternationalRepresentative to come into the plant was apparently in connection withthe processing of a grievance filed on June 3, 1968, relatingto the TuffSkin operation'Riegel testified that he subsequently located "an attempted" stop-watchstudy onGrizinski's type of work which covered about 2 1/2 hours butthat no study had been completed'The fact that the grievance can be submitted to arbitration,of course,does not affect the rightof the Union to proceed beforethe Board in this GENERAL ELECTRIC COMPANY29TheAuto Pack-JonesMachinejobs were rated atR-9 The rate for this classification and the number ofemployees assigned to operate the machines had been thesubjectof a grievance as early as June I, 1966 andRespondent had rejected the grievance.Another grievancewas filed on October 10, 1968 complaining that threeoperators,inbeing required to work eight moving partson four machines,were unable to keep up with the heavyworkloadandrequestingthatanotherpermanentemployee be added On October 16, the Union,believingthat the rate was too low for the job content,listed thesejobs with the others in its general grievance protestingRespondent'srefusaltopermitanInternationalrepresentative of the Union to come into the plant toevaluate the jobsRespondent,through Supervisor Riegelreplied in writing on January 2, 1969, to the October 10grievance,stating that the three operators assigned to thefour packagingmachines on the midnight shift wereassigned in the same manner as employees on the othertwo shifts but promising to review the workload againaftersomeadditionalmechanicalchangeswereincorporated into the equipment used Subsequent to theissuance of the complaint in this case and about 6 weeksprior to the hearing, Respondent changed the proportionto 4 employees for 5machines instead of 3 employees for4 machines.TheImproved Method Groupjobs were rated at R-11.Originally when these jobs were set up in about 1956, theemployees in this group shared the work of feeding themachine and inspecting and packaging the lamps andreceivedanR-12 incentive rate.After changes in theoperation and in the duties and responsibilities of some ofthe employees in this group,their rates were reduced toR-lI and R-9.On May 21, 1968, the Union filed agrievance protesting as unfair the reduction of the job ratewhich had been R-12 incentive to R- lI timework on theIMG machines On June 6, 1968,Respondent replied inwriting that"The Server-Attendant is a new job Theoperator no longer performs the inspection and packagingdi-tiesWe feel the job is properly evaluated within ourwage rate structure"The Union, after processing thisgrievance through the third level and losing,requestedRespondent to arbitrate and Respondent refused to do so.The grievance was at the time of the hearing pendingbefore an arbitrarial council for a decision as to whetherthecompulsoryarbitrationprovisionofthecollective-bargaining agreement is applicableTheUnion, believing the reduced rates unfair anddesiringtohavethe job evaluated by its expertrepresentative,included this classification in its generalgrievance filed on October 16TheDip Coatfobs have been rated at R-10 since 1966.The Union'schief steward,after receiving complaintsfrom employees in the Dip Coat area that they werehaving to do part of the job of a finisher which was ratedatR-I1 and that their job was underrated, included thisjob classification in the October 16 general grievance. Theunion representatives contended the jobs should be ratedatR-l I incentive and desired their own expert to evaluatethe jobs to determine whether there was merit to theemployees'complaints.TheTuffSkin classification was put into operation andrated at R-10 in about March 1966 On June 3, 1968 theUnion filed two grievances regarding this operation Inone it protested that Respondent had put into operationunfair labor practice proceedingN L R B v Acme Industrial Co ,385U S 432the new Tuff Skin job without negotiating with the Unionas to the job rate and job procedure Respondent repliedon July 3, that "This operation was reviewed with theUnion at the time of start-up, at which time thetemporary rate and job definitions were commented uponMore permanent job definitions and rates were discussedon June 19, 1968 "The other grievance filed on June 3 protested againstRespondent "having employees in Tuff Skin work at R-10job rate and doing finisher's job which is R-11 rate "Respondent replied on July 3 that "The Packer-OperatorR-10 definition on the Tuff Skin operation was properlyevaluated within our wage rate structure, as brought outinourmeeting of June 19, 1968." When Respondentrefused to permit the Union's International Representativeto come into the plant to make a job evaluation on theTuff Skin job, the Union included this job in its generalgrievance filed on October 16TheBulbLoadersoperationwas rated at R-9.Respondent originally had two employees operating eightlanesofbulbsdown a conveyor After Respondentremoved one of the two employees and required theremaining employee to operate eight lanes alone, theUnion contended that the workload was too heavy andthat in any event the rate was too low The Uniontherefore included this operation in its general grievancefiled on October 16 Subsequently Respondent returned toits former practice of having two employees perform thisoperationTheS-81operationwas rated at R-l1. In 1965Respondent's timestudyand job evaluation expert,StewardWebster, from its Nela Park, Ohio, base, cameto Youngstown and conducted a stop-watch timestudy andevaluation of this operation As a result of this study, theworkload of each employee was doubled but the rateremained the same Thereafter the Union received manycomplaints from employees in the area that the rate wastoo low for the work involved This fob classification wasaccordingly included in the general grievance filed onOctober 16, 1968.C. The Grievance Involving Annex EmployeesRobert Schmies, Supervisor of Operations in the CoilUnit, observing that there was some idle time on the CoilDissolvingMachines in the Annex to the Lamp Plant,requested Respondent's time study and evaluation expert,Webster, in Nela Park, Ohio, to come to Youngstown tostudy and evaluate that job. As a result of stop-watchstudiesand evaluations,Webster recommended a 50percent reduction in the work-force on the Coil DissolvingMachines.On November 4 Respondent's representatives met withrepresentatives of the Local Union and explained theresults of the study The union representatives questionedthe correctness of the study and at the Union Committee'srequest, one of the employees was permitted to attempt totime study the operation herself After seeking to makethe time study with a stop-watch, the employee reportedback to the Union's chief steward that she was a nervouswreck and not qualified to perform the time studyAt a further meeting between the parties on NovemberI I1 the Union's International representative, Rinaldi, waspresent.After discussing the study made by Webster,Rmaldi requested that he be permitted to come into theAnnex to make a study of the operation but Respondentdenied him this permission, stating that it was againstRespondent's policy to permit a nonemployee union 30DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative to come inside the plant and make such astudyD. Analysis and ConclusionsAs the evidence summarized above indicates, inconnection with each of the complaints involving the jobclassifications included in the Union's general grievancefiled on October 16, the Union requested and RespondentrefusedpermissionfortheUnion'sInternationalrepresentative, a time study and job evaluation expert, tocome into Respondent's plant to observe and study thejobs involved and the bases for Respondent's action orproposed action in regard to eachRespondent alsorefusedtheUnion'srequestthatitsInternationalrepresentative come into the plant for the purpose ofmaking a time study and evaluation of the Coil DissolvingMachine jobs in the Annex in order to check the fairnessof Respondent's own stop-watch study which resulted initsproposal to eliminate 50 percent of the employees onthat operation.With respect to each of the grievancesfiled, the record amply demonstrates that a live study andevaluation of each of the jobs involved would have beenhelpful, if not necessary, for a satisfactory resolution ofthe Union's complaints.Except for the S-81 and Annex jobs, which involvedstop-watch time studies, all the other operations here inissuewere given hourly rates after the writing of a jobdescription, an analysis of the job and a comparison of thejobwithotherexisting jobs to which Respondentconsidered them comparableIn determining the rates on the latter jobs initially,Respondent had, in accordance with its usual practice,firstprepared a job description for the proposed job.'Next it prepared a job analysis sheet, listing five majorfactors to be considered, namely, Skill andMentalRequirements,Responsibility,WorkingConditions,MentalandVisualConcentration,andPhysicalApplicationMost of these factors were broken down intovarious elements or subelements.° In order to determinewhat it believed would be a fair hourly rate for the newjob, it was then compared with existing jobs which in thejudgment of Respondent's representatives weremostclosely analogous to the new job. Before the new job wasactually put into operation, Respondent reviewed with theLocal union stewards and officers Respondent's evaluationof the proposed job and gave them an opportunity toobjectormake suggestionsAccordingly,when thegrievances here involved were later filed, the Local unionemployee representatives had some familiarity with thejobs and how they had initially been rated.'The International representative also requested copies of the datapresented by Respondent or permission to bring in a copy machine tomake copies,butRespondent refused these requests and insisted thatUnion representatives would have to handcopy whateverparts of its350-page studywhich the Union might want The complaint does notallege that Respondent'sconduct in this respect constituted bad faithbargaining and no finding is based upon such conduct'Although during the first few grievance meetings relating to the PolyCard-BlisterPackjob classification,Respondent'srepresentative,Riegel, apparently believed that the rate had been set pursuant to astop-watch time study, he later discovered that such a study had never beencompleted and that the R-rate on that job had been fixed following ananalysis, evaluation and comparison with other jobs'The job descriptions do not list all of the duties of the operator but dodescribe the main elements'In connection with the grievances filed, Respondent furnished the UnionRepresentativeswiththe pertinent job descriptions but did not furnish anyjob analysis sheets because, as Respondent'sSupervisor of ManufacturingRespondent'sSupervisorofManufacturingandEngineering,Putsch,concededatthehearing thatemployee union stewards and officers do not have theexperienceand skills possessed bymanagement inevaluating the jobs. Respondent contends that they are,nevertheless, sufficiently familiar with the jobs to makelive studies of the jobs, to evaluate them, even the timestudy jobs, and to intelligently process any grievanceregarding the jobs. It asserts, therefore, that it isunnecessary for the Union's International Representative(who by reason of formal training as well as experience inthis field, is regarded as an expert), to come into the plantfor the purpose of studying and evaluating the jobs inissueRespondent contends that it has a proprietaryinterest in protecting itsmanufacturing processes andlamp styles against the possible disclosure by outsiders toits competitors and that this interest should outweigh theinterestof employees in being represented by theirnonemployee expert in making on-the-spot studies of thejobs here involved. These contentions must be rejectedThere is nothing in the record which would afford anybasis for apprehension by Respondent that the Union'sInternational Representative, Rinaldi, would be inclined todivulge to a competitor any information which he mightacquire about Respondent's operations Indeed, I do notunderstand Respondent's objection as relating to him asan individual, it is, rather, to him as an outsider. Rinaldiwas formerly an employee of General Electric at itsLouisville,Kentucky, appliance plant. In the area towhich he is assigned by the International, there are nolampmanufacturing competitors of General Electricwhich he has occasion to service' Respondent, moreover,has no policy against the exclusion of all outsiders fromitsmanufacturing area It has permitted tours of suchareas by large distributors and plant customers. Uponseveral occasions employees have been permitted to bringmembers of their families into the manufacturing areasTours of teachers in connection with a training programhave also been permitted, though management would planto keep them out of the Dip Coat and Tuff Skin areasThe issue as 1 view it is not, as Respondent suggests,whether the employee members or officers of the LocalUnion are qualified to observe and make the jobevaluations and time studies in question, or even whether,as the Union argues, their nonemployee InternationalRepresentative is better qualified to perform this task. Itis,rather,whether any proprietary or other interest ofRespondent outweighs in importance the right of theemployees to choose whatever person they wish torepresent them. Because employee Union representativesowe their livelihood and chances of promotion to theiremployer, they may well feel some constraint in speakingoutand pressing a fellow employee's complaint asvigorously as a nonemployce union representative might.Accordingly, even aside from the Union's argument thatLocal employee representatives "do not have the skill andknowledge necessary to meet sophisticated and persuasivearguments advanced by trained General Electric experts,"itisimportant that the Act's design "to overcome theinequality in bargaining power between employees andemployers" not be frustrated or hindered by denying toand Engineering explained,theUnion never asked for them The recorddoes not indicate whether the Union representatives were aware of theexistence of these sheets'But even if he served the Union at plants of Respondent's competitors,this,withoutmore,would not, in my view,disqualifyhim fromrepresenting the employees in whatever way his skills might demand, atRespondent's plant GENERAL ELECTRIC COMPANYthe employees the right to decide whether a non-employeerepresentativecanmore effectively investigate theirgrievances and plead their cause.Itissettledthatintheabsenceofunusualcircumstances not present here, the employer may notrefuse to deal with the individual designated by theemployees' chosen bargaining representative'" Under thecircumstances here presented, I find that this right of theemployees to select the representative which they considerbest qualified to represent their interests, in a matterabout which the statute clearly requires Respondent tobargain,unquestionably outweighs in importance anyproprietary right which Respondent may have to excludenon-employees from its plant.It is therefore found that Respondent, by refusing togrant the Union's request that its nonemployee time studyand job evaluation expert be permitted to enter the plantfor the purpose of observing and studying the jobs whichwere the subject of the grievances here in issue, violatedSection 8(a)(5) and (l) of the Act.CONCLUSIONS OF LAW1.By refusing the Union's request to permit itsInternationalRepresentativetoenterRespondent'sYoungstown Lamp Plant for the purpose of conductingtime studies or job evaluations relevant or necessary to theprocessing of grievances and complaints, Respondent hasrefused to bargain with the Union within the meaning ofSection 8(a)(5) and (l) of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within themeaningof Section 8(a)(5) and(1) of the Act, my Recommended Order will require thatitcease and desist therefrom and take certain affirmativeaction necessary to remove the effects of the unfair laborpractices and to effectuate the policies of the Act.31(b) In any like or related manner interfering with theeffortsof the Union to bargain collectively with it inbehalf of the production and maintenance employees at itsYoungstown, Ohio, Lamp Plant.2Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Upon request, permit the Union, through itsInternationalRepresentative or other expert of its ownchoosing, to enter Respondent's Youngstown, Ohio, LampPlant for the purpose of making time studies and jobevaluations relevant or necessary to the processing ofemployee grievances or complaints(b) Post at its Youngstown, Ohio, Lamp Plant copies ofthe attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent'sauthorizedrepresentative,shallbepostedbyitimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.' _"In the event that this Recommended Order is adopted by the Board,the words "a Decisionand Order" shall be substituted for the words "theRecommended Order of a Trial Exanmer" in the notice.In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modifiedto read- "Notify saidRegional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXRECOMMENDED ORDERUponthebasisof the above findings of fact andconclusions of law and the entire record in this case, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended,itishereby ordered that Respondent,General ElectricCompany(Youngstown Lamp Plant), itsofficers,agents, successors and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with InternationalUnionofElectrical,Radio andMachineWorkers,AFL-CIO-CLC, asthe statutory bargaining representativeof the production and maintenance employees at itsYoungstown,Ohio, Lamp Plant,by refusing to permit theUnion through its International Representative or otherexpert of its own choosing,to enter Respondent'splantfor the purpose of conducting time studies and jobevaluations relevant or necessary to the processing ofemployee grievances or complaints."Sears, Roebuck andCo , Inc.,139NLRB471, 475,and cases citedtherein,General Electric Company v.NL R. B.,414 F.2d 918(C.A. 4),Waycross Sportswear,Inc. vN.L.R B,403 F 2d832, 836(C.A. 5),Fafnir Bearing Company v. N L R.B.,362 F.2d 716 (C.A 2), enfg 146NLRB 1582, 1586-87NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National Labor,Relations Act we hereby notify our employees that:WE WILL NOT refuse to bargain collectively withInternational Union of Electrical,Radio and MachineWorkers,AFL-CIO-CLC, asthe statutory bargainingrepresentativeof our production and maintenanceemployees at our Youngstown,Ohio, Lamp Plant, byrefusing to permit the Union,through its InternationalRepresentative or other expert of its own choosing, toenter our plant for the purpose of conducting timestudies and job evaluations relevant or necessary to theprocessing of employee grievances or complaints.WE WILL NOT in any like or related manner interferewith the efforts of the Union to bargain collectively onbehalf of our production and maintenance employees.GENERAL ELECTRICCOMPANY (YOUNGSTOWNLAMP PLANT)(Employer)DatedBy(Representative)(Title) 32DECISIONSOF NATIONALLABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive daysor compliance with its provisions,theymay communicatefrom the date of posting and must not be altered,defaced,directlywith the Board's RegionalOffice, 1695Federalor covered by any other material.OfficeBuilding, 1240 East 9th Street,Cleveland,OhioIf employees have any question concerning this notice44199,Telephone216-522-3715.